Title: To Thomas Jefferson from James Madison, 20 February 1788
From: Madison, James
To: Jefferson, Thomas



Dear Sir
New York Feby. 20. 1788

I have this moment received an answer to a letter written to Mr. W. S. Browne on the subject of Mr. Burke’s affairs. The answer is written by direction of Mrs. Brown and informs me that her husband is absent on a voyage to the West Indies and is not expected back till April; that when “he arrives he no doubt will be ready to deliver the effects on proper application. The amount of effects I can say nothing to, but they have been stored ever since with care. The cash I believe is the same as you mention—as to tendering any thing but the hard cash you need be under no apprehension. His character is well established in this town (Providence R. Island) and he despises the man that would offer  paper when he had received cash.” This is all the information I have to give on the subject.
By letters just received from Virginia I find that I shall be under the necessity of setting out in 8 or 10 days for Virginia. I mention this circumstance that it may explain the cause if I should not write by the next conveyance. Yrs. affty.,

Js. Madison Jr.

